STRESZCZENIE W JĘZYKU
NIESPECJALISTYCZNYM
PROJEKT FARMY
WIATROWEJ BANIE,
POLSKA

SZUJEIĄRSE ENVIRON
STRESZCZENIE W JĘZYKU NIESPECJALISTYCZNYM
PROJEKT FARMY WIATROWEJ BANIE, POLSKA

Wersja 1

Data Styczeń, 2016

Przygotowane Agnieszka Rogowiec, Maciej Rozkrut, Leszek Andrzejewski
przez

Sprawdzone przez Maciej Rozkrut

Zaakcpetowane Maciej Rozkrut

Ref PL1260

Ramboll Environ Poland Sp. z 0.0.
UI. Bytomska 5a

01-612 Warsaw

Poland

T_ +48 22 833 09 36

F +48 22 833 10 87
www.ramboll-environ.com
Wstęp

Spółka Wiatromill Sp. z o.o.(dalej Spółka lub Wiatromill) rozwija inwestycję związaną z budową
farmy wiatrowej Banie o mocy do 192 MW, zlokalizowaną w północno-zachodniej Polsce (Projekt,
farma wiatrowa). Projekt został podzielony na 3 oddzielne fazy, tj. Faza I, która obejmuje budowę
25 turbin wiatrowych o mocy całkowitej 50 MW, Faza II, która obejmuje budowę 29 turbin
wiatrowych o mocy całkowitej 58 MW oraz Faza III, która obejmuje budowę do 42 turbin wiatrowych
o mocy całkowitej 84 MW.

Budowa Fazy I, obejmująca podprojekty Kozielice 1 i częściowo Kozielice 2 o mocy 50 MW jest
niezależnie finansowana między innymi, przez Europejski Bank Odbudowy i Rozwoju (EBOR). Prace
związane z budową Fazy I zostały już zakończenie, obecnie prowadzone są testy tej części Projektu.
Budowa Fazy II właśnie została rozpoczęta. Spółka aplikuje obecnie do EBOR o współfinansowanie
tej fazy Projektu. Faza II Projektu będzie rozwijana oddzielnie. W związku z rozmiarami całego
Projektu oraz możliwością wystąpienia efektu skumulowanego, niniejszy raport prezentuje wszystkie
planowane (trzy) fazy, jednak budowa Fazy III zależeć będzie od warunków na rynku energii
elektrycznej, schematu wspierania źródeł energii odnawialnej oraz możliwości finansowania.

Celem niniejszego streszczenia w języku niespecjalistycznym jest zapewnienie, że łączna ocena farm
wiatrowych planowanych przez Spółkę jest przedstawiona w jednym raporcie, aby umożliwić proces
zaangażowania społeczeństwa i interesariuszy. Zgodnie z polskimi przepisami, procedury oraz oceny
oddziaływania na środowisko (0OŚ) zostały wykonane dla całego Projektu, a także odpowiednie
pozwolenia (decyzje) zostały wydane dla przedmiotowego Projektu przez uprawnione do tego
organy.

Ogólny opis Projektu

Spółka Wiatromill jest całkowitą własnością (pośrednio) Energix Renewable Energies LTD, publicznej
spółki z Izraela, notowanej na giełdzie w Tel Awiwie. Energix jest wiodącym, niezależnym
producentem energii, który inicjuje, rozwija, buduje i posiada długookresowo projekty w energetyce
odnawialnej. Energix rozwinął, zainicjował oraz oddał do eksploatacji dziesiątki projektów o
całkowitej mocy zainstalowanej powyżej 49 MW, a kolejne 400 MW jest w trakcie realizacji, zarówno
w Izraelu jak i za granicą. Energix jest częścią jednej z największych grup budowlanych w Izraelu,
Alony-Hetz, która inwestuje w Szwajcarii, Wielkiej Brytanii, USA, Kanadzie i Izraelu.

Projekt będzie realizowany w północnozachodniej Polsce, na terenie dwóch powiatów (pyrzyckiego i
gryfińskiego) oraz na terenie czterech gmin: Banie, Bielice, Kozielice i Widuchowa. W ramach
projektu mają zostać wybudowane 3 stacje GPZ (główne punkty zasilania), z których jedna
powstanie na terenie gminy Gryfino.

Budowa standardowej farmy wiatrowej obejmuje:
« _ Turbiny wiatrowe oraz odpowiednią infrastrukturę techniczną;
« Drogi wewnętrzne i place manewrowe, powierzchnie montażowe i magazynowe;
« _ Infrastruktura wewnętrzna podziemnych kabli elektrycznych i kabli sterowniczych;

« Główny punkt zasilania (GPZ) średniego/wysokiego napięcia (MV/HV).

PL1260
W skład Projektu Banie będzie wchodzić do 96 turbin wiatrowych o następujących parametrach:
« Maksymalna moc pojedynczej turbiny: 2 MW;

+ Wysokość wieży: 95 m (39 turbiny) lub 125 m (57 turbin);
« Maksymalna całkowita wysokość turbiny (w najwyższym położeniu łopat): do około 180 m.

Łączna planowana moc farm wiatrowych będzie potencjalnie wynosiła do192 MW, z których 50 MW
zostało już wybudowane, a budowa kolejnych 56 MW została właśnie rozpoczęta. Rozwój Fazy III
Projektu Banie jest obecnie niepewny.

Opis turbiny wiatrowej

Typowa turbina wiatrowa składa się z wieży i gondoli zawierającej wirnik i urządzenia pomiarowe.
Wirnik składa się z ostrza oraz osi, połączonych ze sobą za pomocą łożyska. Łopaty są poruszane
przez wiatr przekazując siłę na wspornik, który jest podłączony do mnożnika zwiększając tym samym
szybkość osi. Energia mechaniczna jest przenoszona z powielacza do generatora energii
elektrycznej, który przekształca się w energię elektryczną do późniejszego dostarczenia do sieci.

jo

Vesflas.

Source: www.vestas.com

Na terenie farm wiatrowych należących do Projektu Banie zostaną zainstalowane turbiny firmy
Vestas, typ V100 i V110, o mocy 2 MW każda. Turbiny będą zainstalowane na wieżach o wysokości
95 m i 125 m, łopaty będą miały długość 49 m (typ turbiny V100) i 54 m (typ turbiny V110).
Maksymalna wysokość całej turbiny osiągnie wysokość około 180 m (wieża plus łopaty w
maksymalnie wysokim położeniu).

Lokalizacja i ogólna charakterystyka projektu

Planowane farmy wiatrowe zlokalizowane będą na terenie województwa zachodniopomorskiego,
około 40 km na południe od Szczecina. Projekt Banie składa się z siedmiu podprojektów: Banie 1A,
Banie 1B, Banie 2, Widuchowa, Kozielice 1, Kozielice 2 i Bielice, wszystkie położone w promieniu
około 12 km of miejscowości Banie, na terenie powiatu pyrzyckiego i gryfińskiego. Poniżej
przedstawiono ogólną charakterystykę lokalizacji poszczególnych podprojektów wchodzących w
skład Projektu Banie.

Faza I, czyli Kozielice 1 i część projektu Kozielice 2 (4 turbiny z 22), jest obecnie w zaawansowanej
fazie rozwoju. Prace budowlane związane z posadowienie turbin, infrastrukturą podziemną, drogami

PL1260
dojazdowymi oraz placami manewrowymi i montażowymi zostały zakończone i są one poddawana
testom.

Farmy wiatrowe Kozielice 1 and Kozielice 2

Farmy wiatrowe Kozielice 1 and Kozielice 2 znajdują się w gminie Kozielice, powiat pyrzycki,
województwo zachodniopomorskie. Zostały one podzielone na dwa główne podprojekty:

« _ Podprojekt Kozielice 1 składający się z 21 turbin wiatrowych położonych wokół Kozielic w
odległości od około 0.5 km do 2.5 km;

«  Podprojekt Kozielice 2 składający się 22 turbin wiatrowych położonych na południe od
Kozielic, pomiędzy miejscowościami Mielno Pyrzyckie, Trzebórz i Tetyń, 4 turbiny są obecnie
w budowie, 18 turbin wchodzi w Fazę II projektu.

Faza II Projektu Banie składa się z pozostałych 18 turbin wiatrowych należących do podprojektu
Kozielice oraz z podprojektu Bielice. Podprojekt Bielice obejmuje 11 turbin wiatrowych położonych
w gminie Bielice, powiat gryfiński, województwo zachodniopomorskie. 10 turbin wiatrowych będzie
budowanych i będą one położone w dwóch głównych podgrupach: cztery z nich zlokalizowane będą
na południe od miejscowości Linie, w odległości pomiędzy 0.5 a 1.5 km od zabudowy wsi, natomiast
sześć turbin zaplanowano dalej na południe, w sąsiedztwie wsi Nowe Chrapowo, w odległości
pomiędzy 0.5 a 1 km od zabudowy wsi.

Poniżej przedstawione są dodatkowe podprojekty rozwijane przez Wiatromill, jako Faza III Projektu
Banie i są one rozważane, jako część przeglądu skumulowanego. Są to:

Farmy wiatrowe Banie 1A, Banie 1B i Banie 2

Farmy wiatrowe Banie 1A, Banie 1B i Banie 2 znajdują się w gminie Banie, powiat gryfiński,
województwo zachodniopomorskie. Turbiny zlokalizowane będą w trzech głównych grupach:

«__ Podprojekt Banie 1A: łącznie do 13 turbin, znajdujących się na północ od miejscowości Banie,
w odległości od około 600 m do około 4.5 km od zabudowy wsi Banie, oraz ponad 500 m na
północ i na południe od miejscowości Sosnowa;

« __Podprojekt Banie 1B: łącznie do 2 turbin, położone ponad 2.5 km na południowy wschód od
miejscowości Banie, 1.3 km na zachód od wsi Piaskowo i 1.5 km na północ od miejscowości
Piaseczno;

« _Podprojekt Banie 2: obejmuje łącznie do 24 turbin, położone od 1.5 km do 3 km na północny
zachód i południowy zachód od miejscowości Banie, w tym 7 turbin znajdujących się na
północny-zachód od miejscowości Lubanowo, 4 turbiny znajdujące się na południe od
Lubanowa w pobliżu wsi Tywice i 13 turbin położonych pomiędzy wsiami Baniewice i
Swobnica, ponad 1 km na zachód od jezior Długiego;

Farma wiatrowa Widuchowa
Farma ta obejmuje do 3 turbin wiatrowych położonych w gminie Widuchowa, powiat gryfiński,

województwo zachodniopomorskie. Turbiny położone będą na zachód od miejscowości Żelechowo i
na wschód miejscowości Kiełbice.

PL1260
Projekt Banie obejmuje również budowę stacji elektroenergetycznych, których charakterystykę
przedstawiono poniżej:

+ Stacja 'GPO Nowe Czarnowo”, która będzie zlokalizowana w obrębie Nowe Czarnowo (działka
nr 20/6), w gminie Gryfino, będzie podłączona nowo wybudowaną 220 kV linią energetyczną
o długości ok. 1.5 km do stacji 400/220/110 kV Polskich Sieci Energetycznych PSE w
Krajniku. Podłączenie zostanie zapewnione w oparciu o postanowienia umowy
przyłączeniowej.

+ Stacja 'GPO Kozielice”, która będzie podłączona nowo wybudowaną 110 kV podziemną linią
energetyczną o długości 28.5 km do stacji 220/110/30 'GPO Nowe Czarnowo”.

+ Stacja 'GPO Banie, która będzie podłączona nowo wybudowaną 110 kV podziemną linią
energetyczną o długości 14.5 km do stacji 220/110/30 'GPO Nowe Czarnowo”.

Poniżej znajduje się mapa lokalizacji turbin wiatrowych wchodzących w skład Projektu Banie z
uwzględnieniem podziału na planowane fazy rozwoju.

r m Oy żecyrotena

y.
TO ago ne zn it Prect
ZO tmstonnt

Zgodnie z geograficznym podziałem Polski, Projekt Banie znajduje się na terenie dwóch
mezoregionów: Równiny Wełtyńskiej i Równiny Pyrzyckiej, wchodzących w skład regionu Pobrzeża
Południowobałtyckiego.

Obszar analizowanej farmy położony jest poza kompleksami terenów leśnych, obszarów podmokłych

czy też obszarów o wysokich wartościach przyrodniczych. Na podstawie obserwacji sporządzonych
podczas wizyty w terenie i przeglądu zdjęć lotniczych można ustalić, że obszar inwestycji ma

PL1260
charakter wiejski. Przedmiotowy teren jest pofałdowany (wysokościwahają się pomiędzy 30 i 90 m
n.p.m.), w większości zajęty przez pola uprawne i częściowo przez niewielkie lasy.

W związku z decyzjami podjętymi przez spółkę, Projekt jest rozwijany w trzech oddzielnych fazach.
Etap budowy Fazy I został już ukończony, natomiast ukończenie etapu budowy Fazy II jest
planowane na koniec czerwca 2016 roku. Rozwój Fazy i II może mieć miejsce w przyszłości, w
zależności od warunków na rynku energii elektrycznej, schematu wsparcia odnawialnych źródeł
energii i możliwości finansowania. Szczegółowy opis faz rozwoju Projektu przedstawiono poniżej:

1. Faza I, 50 MW rozwoju Projektu składa się z:

« 21 turbin wiatrowych V100 2.0MW, o wysokości 125 m, średnicy wirnika 100 m i mocy
2.0 MW należących do podprojektu Kozielice 1 (nr. KEWO1 - KEW19, KEWKO2 i KEWKO3)
oraz

« 4 turbiny wiatrowe VESTAS V100 2.0MW, o wysokości 125 m, średnicy wirnika 100 m, i
mocy 2.0 MW należące do podprojektu 2 (nr. KEW20, KEW21, KEW23, KEW27).

2. Faza II, 56 MW, rozwoju Projektu składa się z:

« 1 turbin wiatrowych V100 2.0MW, o wysokości 125 m, średnicy wirnika 110 m i mocy
2.0 MW należących do podprojektu Bielice (nr. EWBO01 — EWB11) oraz

« _ Pozostałe 18 turbin wiatrowych VESTAS V100 2.0MW, o wysokości 125 m, średnicy wirnika
100 m i mocy 2.0 MW należących do podprojektu Kozielice 2 (nr. KEW22, KEW24, KEW25,
KEW26, KEW28 - KEW41).

3. Faza III,84 MW, rozwoju Projektu składa się z:

« 39 turbin wiatrowych VESTAS V100 2.0MW, o wysokości 95 m, średnicy wirnika 100 m i
mocy 2.0 MW należących do podprojektu Banie 1a, Banie 1b and Banie 2 subprojects (nr.
BEWO01 - BEWO9, BEW16 - BEW37, BEW39 — BEW46) oraz

« 3 turbin wiatrowych VESTAS V110 2.0MW, o wysokości 125 m, średnicy wirnika 110 m o
mocy 2.0 MW należących do podprojektu Widuchowa (nr. WEWO2, WEWO4 and WEWO06).

Uzasadnienie Projektu

Zgodnie z Europejskim Programem Zapobiegania Zmianom Klimatycznym, wiele krajów
europejskich, w tym Polska, przyjęło krajowe programy mające na celu redukcję emisji dwutlenku
węgla. Obejmują one zróżnicowaną politykę przyjętą na poziomie europejskim, jak również na
poziomie krajowym, do której zalicza się między innymi:

« Planowane zwiększenie udziału energii pochodzącej ze źródeł odnawialnych (wiatrowej,
słonecznej, biomasy);

«  Poprawę wydajności energetycznej, np. w budynkach, obiektach przemysłowych,
urządzeniach gospodarstwa domowego.

Zgodnie z dokumentem "Polityka Energetyczna Polski do 2030 Roku", Polska planuje wzrost udziału
źródeł odnawialnych w całkowitym zużyciu energii, o co najmniej 15% do roku 2020 z perspektywą

PL1260
dalszego wzrostu. Obecnie odsetek energii wyprodukowanej ze źródeł odnawialnych jest znacznie
mniejszy, choć jest zgodny z "mapą drogową" dla osiągnięcia celu.

Rozwój energii wiatrowej to jedno z działań do wdrożenia, które prowadzi do ograniczenia emisji do
powietrza i zwiększenia produkcji energii ze źródeł odnawialnych. Główną korzyścią energetyki
wiatrowej jest zamiana energii kinetycznej w elektryczną przez turbiny wiatrowe przy zerowej emisji
gazów cieplarnianych do powietrza. Konwencjonalne źródła energii, oparte głównie na różnego
rodzaju spalaniu węgla generują podczas produkcji energii emisje gazów cieplarnianych, dwutlenku
siarki, pyłów i innych zanieczyszczeń.

Przewidywana roczna produkcja energii Projektu wyniesie ok. 580-610 GWh (50%
prawdopodobieństwo produkcyjności), tj.:

« Przewidywana roczna produkcja energii z Fazy I wyniesie ok. 165-175 GWh;

« Przewidywana roczna produkcja energii z Fazy II wyniesie ok. 190-200 GWh;

« Przewidywana roczna produkcja energii z Fazy III wyniesie ok. 225-235 GWh.
W związku z powyższym, korzyści dla środowiska wynikające z tej inwestycji obejmą zmniejszenie
gazów cieplarnianych w ilości 399 117.5 ton rocznie (wartość obliczana na podstawie

wskaźnika emisji, przedstawiona dla projektów dostarczających dodatkową energię elektryczną do
sieci jako 0,638 tCO2/MWh, wyprodukowaną dla Polski w 2012 roku).

emi:

Oprócz redukcji emisji gazów cieplarnianych, w wyniku realizacji Projektu będzie miało miejsce
znaczne „uniknięcie” emisji zanieczyszczeń powstających przy spalaniu paliw konwencjonalnych.
Przykładowo, produkcja takiej samej ilości energii elektrycznej przez największą w Polsce
elektrownię węglową skutkowałaby następującymi ilościami emisji (szacunki na podstawie
czynników emisji za 2011 r.):

Faza I Faza II Faza III
Pył ok. 14.77 t/r ok. 16.26 t/r ok. 24.02 t/r
SO2 ok. 441.43 t/r ok. 485.84 t/r ok. 717.99 t/r
NOx ok. 287.69 t/r ok. 316.63 t/r ok. 467.92 t/r

Eksploatacja farm wiatrowych należących do niniejszego Projektu może być zatem uważana jako
działanie zmierzające do uniknięcia emisji porównywalnych ilości substancji zanieczyszczających do
atmosfery.

Do kwestii działających na korzyść dla lokalizacji farm wiatrowych w tym regionie należą m.in.
pozytywne nastawienie lokalnych władz, brak obszarów chronionych w najbliższej okolicy oraz
korzystne warunki wiatrowe. Dodatkowo pomyślna realizacja takiej inwestycji związana jest z
korzyścią dla społeczności lokalnych, w tym z przebudową sieci energetycznej, nowymi miejscami
pracy i poprawą lokalnej infrastruktury drogowej.

PL1260
Postepowania administracyjne i konsultacje społeczne

Zgodnie z przepisami dotyczącymi ochrony środowiska, ustawie o udostępnianiu informacji o
środowisku i jego ochronie, udziale społeczeństwa w ochronie środowiska oraz o ocenach
oddziaływania na środowisko, procedura OOŚ musi zostać przeprowadzona dla inwestycji, które
mogą zawsze w sposób znaczący oddziaływać na środowisko (projekty grupy I), dla inwestycji, które
mogą potencjalnie oddziaływać na środowisko (projekty grupy II) oraz dla takich, które mogą
oddziaływać na obszary chronione „Natura 2000”. Ocena oddziaływania na środowisko jest
przeprowadzana w celu uzyskania decyzji o środowiskowych uwarunkowaniach zgody na realizację
inwestycji w przypadku projektów indywidualnych oraz w celu zidentyfikowania ograniczeń ze
środowiskowego punktu widzenia, które muszą zostać wdrożone na etapie projektowania. Decyzja
środowiskowa może również określać szczególne obowiązki dewelopera, takie jak na przykład
przeprowadzenie monitoringu oddziaływania inwestycji na środowisko po zakończeniu etapu
budowy.

W postępowaniu administracyjnym dla wszystkich podprojektów, kompetentne organy, zobowiązały
inwestora do przygotowania raportów OOŚ dla planowanych podprojektów. Raporty ooŚ zostały
opracowane dla podprojektu Banie 1A, Banie 1B i Banie 2 w roku 2008 (jeden wspólny raport dla
wszystkich trzech farm), dla podprojektu Kozielice 1 oraz Kozielice 2 (w tym Kozielice Rokity,
podprojekt wchodzący w skład farmy Kozielice 2) w roku 2009, dla podprojektu Bielice w roku 2011
oraz dla podprojektu Widuchowa w roku 2013.

Informacje o planowanych inwestycjach wraz z raportami Ooś zostały udostępnione do wglądu w
celu zgłaszania uwag przez lokalne społeczności oraz potencjalne zainteresowane strony, takie jak
organizacje ohcrony przyrody lub organizacje ekologiczne.

Ogłoszenia na temat Projektu Banie zostały udostępnione do publicznej wiadomości we wszystkich
wioskach, w których Projekt będzie wdrażany, jako rutynowy i ogólnie przyjęta praktyka. Zgodnie z
wymaganiami, organy ochrony środowiska i sanitarne zostały poinformowane o inwestycji w celu
zgłoszenia potencjalnych uwag. Ponadto społeczeństwa gmin zostały powiadomione o planowanej
inwestycji w celu zgłaszania swoich potencjalnych obawy, pytań lub uwag.

Dodatkowe konsultacje publiczne zostaną przeprowadzone zgodnie z zapisami zawartymi w Planie
Zaangażowania Interesariuszy.

W następstwie przygotowań raportów OOŚ, inwestor uzyskał stosowne decyzje środowiskowe,
wydane przez właściwe do tego organy:

+ _ Decyzja środowiskowa GK-7627/2/2008, z dnia 18 sierpnia 2009 wydana dla turbin wiatrowych
należących do podprojektu Banie 1A, Banie 1B i Banie 2;

+ Decyzja środowiskowa GN.7627-3/W/K/09, z dnia 21 października 2009 wydana dla 19 turbin
wiatrowych wchodzących w podprojekt Kozielice 1 oraz decyzja środowiskowa GN.7627-
5/W/R/09, z dnia 28 grudnia 2009 wydana dla 2 turbin wiatrowych położonych w rejonie wsi
Rokity (Kozielice Rokity);

+ Decyzja środowiskowa GN.7627-4/W/T/09, z 15 grudnia 2009 dla podprojektu Kozielice 2;

+ Decyzja środowiskowa OCHS/AG/7644/06/10,z 9 kwietnia 2013 dla podprojektu Bielice;

+ _ Decyzja środowiskowa GNG:7624/2/2010-2014, z 9 września 2014 dla podprojektu Widuchowa.

Ponadto, 15 marca 2011 roku, Urząd gminy Banie przepisał decyzję środowiskową nr GK-
7627/2/2008 z 18 Sierpnia 2009 roku na spółkę Wiatromill Sp. z 0.0. w Gdańsku (decyzja nr GK-
7627/2A/08/2011).

Dnia 5 sierpnia, 2013 Urząd gminy Banie wydał oświadczenie nr GK-7627/2B/08/2013 i przedłużył
termin ważności decyzji środowiskowej dla podprojektów Banie 1A, Banie 1b i Banie 2

PL1260
Dodatkowo, 21 listopada 2013 roku Urząd gminy Kozielice wydał trzy uchwały nr BI.6220.6.1 / EW
/ RK / 2013 dla podprojektu Kozielice 1, nr BI.6220.7.1 / EW /R/ 2013 dla podprojektu Kozielice
Rokity oraz BI.6220.5.1 / EW / T / 2013 dla podprojektu Kozielice 2. Zgodnie z wymienionymi
uchwałami, rozwój podprojektów prowadzony będzie w fazach, a warunki określone w decyzjach
środowiskowych dla podprojektów Kozielice 1, Kozielice Rokity i Kozielice 2 będą nadal
obowiązywały.

Wszystkie podprojekty były rozwijane w gminach, w których studium uwarunkowań i kierunków
zagospodarowania przestrzennego oraz lokalne plany zagospodarowania przestrzennego zezwalały
na rozwój farm wiatrowych. Przegląd lokalizacjj w odniesieniu do lokalnych planów
zagospodarowania przestrzennego, a także wydanych decyzji środowiskowych wykazuje, że
wszystkie planowane turbiny wiatrowe znajdują się w odpowiedniej odległości w stosunku do
ważniejszych dróg jak również w odniesieniu do innych istotnych elementów terenu.

Ponadto, organy do tego uprawnione, wydały dla Projektu Banie następujące pozwolenia na budowę:
Podprojekt Banie 1A

« Decyzja nr 115/2013 (AB.6740.1.1.2013.LW) z dnia 14 marca 2013 wydana przez Starostę
Powiatu Gryfińskiego zezwalająca na budowę 13 turbin wiatrowych;

+ _ Decyzja nr 2/2015 (AB.6740.1.20.2014.LW) z dnia 2 stycznia 2015, która zmienia decyzję nr
115/2013 (AB.6740.1.1.2013.LW) z dnia 14 marca 2013 roku (zmiana typu turbin i ich mocy
oraz dołączenie dodatkowych działek);

+  Podprojekt Banie 1B Decyzja nr 639/2013 (AB.6740.1.41.2013.LW) z dnia 09 grudnia 2013
wydana przez Starostę Powiatu Gryfińskiego zezwalająca na budowę 2 turbin wiatrowych;

+ _ Decyzja nr 584/2014 (AB.6740.1.21.2014.LW) z dnia 21 listopada 2014, która zmienia decyzję
nr 639/2013 (AB.6740.1.41.2013.LW) z dnia 09 grudnia 2013 (zmiana typu turbin i ich mocy);

Podprojekt Banie 2

« Decyzja nr 247/2013 (AB.6740.1.11.2013.LW) z dnia 27 maja, 2013 wydana przez Starostę
Powiatu Gryfińskiego zezwalająca na budowę 24 turbin wiatrowych;

* Decyzja nr 583/2014 (AB.6740.1.19.2014.LW) z dnia 21 listopada 2014, która zmienia decyzję nr
247/2013 AB.6740.1.11.2013.LW) z dnia 27 maja, 2013 (zmiana typu turbin i ich mocy)

Podprojekt Kozielice 1 and Kozielice 2

« Decyzja nr 70/2014 (AB.6740.43.5.2014.RK) z dnia 15 kwietnia 2014 wydana przez Starostę
Powiatu Pyrzyckiego zezwalająca na budowę 43 turbin wiatrowych;

» Decyzja nr 215/2014 (AB.6740.228.9.2014.RK) z dnia 28 listopada 2014, która zmienia
decyzję nr 70/2014 (AB.6740.43.5.2014.RK) z dnia 15 kwietnia 2014 (zmiana typu turbin i ich
mocy);

PL1260
Podprojekt Bielice

« Decyzja nr 188/2015 (AB.6740.2.33.2015.MP) z dnia 20 sierpnia 2015 wydana przez Starostę
Powiatu Pyrzyckiego zezwalająca na budowę 9 turbin wiatrowych wraz z drogami dojazdowymi,
placami manewrowymi, oraz liniami kablowymi (decyzja nie jest prawomocna).

Wszystkie wymienione pozwolenia na budowę zostały wydane z uwzględnieniem ograniczeń
zawartych w decyzjach środowiskowych. Ponadto, zgodnie z krajowym Prawem Budowlanym,
pozwolenia na budowę nie były wiążące przez okres 14 dni od daty ich wystawienia, aby umożliwić
zainteresowanym stronom protesty. Żadne protesty, skargi, uwagi nie zostały wniesione.

Uzyskanie złożenie wniosku o pozwolenie na budowę dla podprojektu Widuchowa jest planowane w
lutym 2016.

Jaki jest obecny stan środowiska na terenie inwestycji?

Planowane turbiny farmy wiatrowej Banie nie są położone w sąsiedztwie jakiegokolwiek z obszarów
ochronnych. Najbliższe tereny, objęte ochroną wyznaczono na podstawie Dyrektywy Ptasiej i jest to
„Dolina Dolnej Odry”. Wymieniony obszar znajdują się ponad 3 km od lokalizacji najbliższych turbin
należących do podprojektu Widuchowa. Inne tereny ochrony ptactwa znajdują się w odległości ponad
5 km od lokalizacji podprojektów Banie i Kozielice (od Banie 1A, Banie 1B, Banie 2, Kozielice 1 i
Kozielice 2).

Na podstawie Dyrektywy Siedliskowej (Dyrektywy w sprawie ochrony dzikiej fauny i flory oraz
ochrony siedlisk przyrodniczych, które ma na celu ochronę około 220 siedlisk i około 1000 gatunków,
które są wymienione w odpowiednich załącznikach (Źródło: http: //geoserwis.gdos.gov.pl/mapy/)),
w pobliżu planowanych farm wiatrowych zostały zidentyfikowane następujące obszary:

« Las Baniewicki - (PLH320064) —- na danym terenie zidentyfikowano 3 rodzaje siedlisk
należących do I załącznika Dyrektywy Siedliskowej (Załącznik I: "Rodzaje siedlisk
przyrodniczych ważnych ze społecznego punktu widzenia, dla których wymagane jest
wyznaczenie obszarów specjalnej ochrony") (kody 3150, 99160 i 91E0);

« Dolina Tywy - (PLH320050) - na danym terenie zidentyfikowano 16 rodzajów siedlisk
należących do I załącznika Dyrektywy Siedliskowej (kody 3140, 3150, 3260, 6120, 6210,
6410, 6430, 7140, 7210, 9110, 9130, 9160, 9170, 9190, 91E0 i 91FO) oraz 2 gatunki
wymienione w Art. 4 Dyrektywy 2009/147 / WE i należące do Załącznika II Dyrektywy
Siedliskowej (Załącznik II: "Rodzaje fauny i flory, siedlisk przyrodniczych ważnych z punktu
widzenia gminy, dla których wymagane jest wyznaczenie obszarów specjalnej ochrony").
(Cobitis taenia and Rhodeus sericeus amarus);

« _Dziczy Las (PLH320060) — na danym terenie zidentyfikowano 9 rodzajów siedlisk należących
do Załącznika I Dyrektywy Siedliskowej (kody 3150, 6150, 7140, 9110, 9130, 9160, 91D0i
91F0), a także 5 gatunków wymienionych w art. 4 dyrektywy 2009/147 / WE.
Zidentyfikowano także gatunki należące do Załącznika II Dyrektywy Siedliskowej (Cerambyx
cerdo, Chlidonias niger, Circus pygarus, Grus grus and Osmoderma eremita);

« Pojezierze Myśliborskie (PLH320060) - na danym terenie zidentyfikowano 15 typów siedlisk
należących do I załącznika Dyrektywy Siedliskowej (kody 3140, 3150, 3160, 6120, 6210,
6410, 6150, 7140, 7210, 7230, 9130, 9130, 9160, 91DO, 91E0 i 91F0), a także 5 gatunków
wymienionych w Art. 4 Dyrektywy 2009/147 / WE oraz należące do Załącznika II Dyrektywy

PL1260
10

(Bombina bombina, Cobitis taenia, Cottus gobio, Liparis loeselli and Unio crassus)
Siedliskowej Bombina bombina, Cobitis taenia, Cottus gobio, Liparis loeselli i Unio Krassus

Powyższe obszary położone są w bliskim sąsiedztwie lokalizacji podprojektów Banie1A, Banie 1B,
Banie 2 oraz Kozielice 2 i obejmują również specjalny obszar ochrony (SOO). Poniżej przedstawiono
odległości pomiędzy planowanymi obiektami, a obszarami chronionymi

Las Baniewicki, obszar Natura 2000 PLH320064, położony około 300 m na zachód od
najbliższej turbiny farmy wiatrowej podprojektu Banie 2;

Dolina Tywy, obszar Natura 2000 PLH320050, położony około 600-700 m w kierunku
wschodnim od najbliższej turbiny podprojektu Banie 2, około 700 m na zachód od
podprojektu Banie 1A, i około 1.7 km od turbin podprojektu Banie 1B;

Dziczy Las, obszar Natura 2000 PLH320060, położony około 500 m w kierunku zachodnim
od najbliższych turbin podprojektu Kozielice 2 i około 600 m w kierunku wschodnim od
najbliższej turbiny podprojektu Banie 1B;

Pojezierze Myśliborskie, obszar Natura 2000 PLH320060, położony około 1.3 km w kierunku
wschodnim od najbliższych turbin wiatrowych podprojektu Kozielice 2 i około 1.3 km na
południe od najbliższej turbiny podprojektu Kozielice 1.

Poniżej znajduje się mapa przedstawiająca lokalizacje turbin wiatrowych Projektu Banie (kolor żółty)
i najbliższe obszary chronione (kolorem czerwonym zaznaczone są obszary ochrony siedlisk, kolorem
niebieskim obszary ochrony ptaków, źródło: http.geoserwis gdos.gov.pl/mapy/).

Należy zauważyć, że jest to mało prawdopodobne, aby działająca farma wiatrowa generowała
bezpośredni negatywny wpływ na siedliska przyrodnicze, dopóki turbiny wiatrowe wraz z
towarzyszącą infrastrukturą pomocnicza nie znajdują się na terenie takich siedliskach. Żaden z
elementów Projektu nie znajdują się w obszarze zajmowanym przez cenne siedliska.

PL1260
11

Potencjalne oddziaływanie na obszary Natura 2000 w przypadku podprojektu Kozielice 2 był
przedmiotem dodatkowej analizy niezależnej od raportów OOŚ w ramach procesu due diligence dla
EBOR. Analiza wykazywała, że w przypadku tubin zlokalizowanych ok. 500 m od obszarów Natura
2000 oddziaływanie może wystąpić jedynie w czasie fazy budowy tylko jednak prawdopodobieństwo
wystąpienia znaczącego oddziaływania na chronione obszary jest bardzo mało prawdopodobne,
wręcz nieistotne. Niezależna ocena potwierdziła pierwotne ustalenia przedstawione w raporcie Ooś
oraz w pozwoleniach wydanych dla Projektu przez właściwe organy. Zgodnie z najlepszymi
praktykami oraz w oparciu o analizę, Spółka zobowiązała się do podjęcia dodatkowych środków
ograniczających oddziaływanie, takich jak zapewnienie odpowiedniego nadzoru i monitoringu na
przedmiotowym terenie podczas etapu budowy.

Na podstawie informacji przedstawionych powyżej, nie przewiduje się negatywnego oddziaływania
planowanej inwestycji na istniejące obszary chronione Natura 2000. Ponadto, niezależnie od fazy i
etapu rozwoju inwestycji, Projekt nie będzie stanowił źródła emisji, które mogłyby mieć negatywny
wpływ na chronione lub objęte planami ochrony środowisko naturalne.

Procesy przed inwestycyjne prowadzone dla projektu, oprócz ocen oddziaływania na środowisko
obejmowało także kilkunastodniowe obserwacje ornitologiczne pogrupowane w kampanie
monitoringowe.

Monitoring ptaków został przeprowadzony dla każdego z podprojektów w następujących przedziałach
czasowych:

« W latach 2009 -2014 dla podprojektu Banie 1A, Banie 1B Banie 2;

* W 2009 i dodatkowo w okresie 2010 - 2013 dla podprojektu Widuchowa;

PL1260
12

*_ W latach 2006 i 2007 dla obszarów Kozielice, Rokity i Tetyń, tj. dla podprojektów Kozielice
1 i Kozielice 2;

« W okresie od września 2009 do września 2010 roku na obszarze Linie i od września 2009
roku do listopada 2010 roku na terenie Nowe Chrapowo, należących do podprojektu Bielice.

Programy monitoringu ptaków były prowadzony przez ekspertów w dziedzinie ornitologii w oparciu
o polskie wytyczne w zakresie oceny oddziaływania elektrowni wiatrowych na ptaki z 2008 roku,
rekomendowane jest przez Polskie Stowarzyszenie Energetyki Wiatrowej. Podane niżej wartości
przedstawiają łączną ilość przeprowadzonych obserwacji:

* 42 przeprowadzonych obserwacji każdego roku pomiędzy 2009-2012 dla podprojektów
Banie 1A, Banie 1B I Banie 2.

« 47 przeprowadzonych obserwacji dla podprojektu Kozielice

« 33 przeprowadzone obserwacje dla podprojektu Kozielice Rokity (część podprojektu
Kozielice 2)

« 33 przeprowadzone obserwacje dla podprojektu Kozielice Tetyń (część podprojektu Kozielice
2)

« 35 przeprowadzonych obserwacji w obszarze Linie oraz 37 obserwacji w obszarze Nowe
Chrapowo, oba tereny należą do podprojektu Bielice

Wszystkie obserwacje prowadzone były przez cały rok (gniazdowanie/wiosna, lato, jesień i zima).
Monitoring ptaków przeprowadzono również zgodnie ze standardem MPPL (monitoring
powszechnych ptaków lęgowych).

Monitoring ptaków na terenach podprojektów obejmował obserwacje transektowe i punktowe,
których intensywność zależała od pory roku. Uzyskane wyniki z rocznego monitoringu ptaków
przedstawiono poniżej:

1. Podprojekty Banie 1A, Banie 1B i Banie 2

Na terenie podprojektów Banie 1A, Banie 1B i Banie 2 oraz w promieniu 2 km wokół monitorowanego
terenu wykryto obecność 110 gatunków w roku 2009, 112 w 2010, 103 w 2011 i 107 gatunków w
2012.

Wśród nich było około 66 gatunków lęgowych, 54 z nich to gatunki migrujące w czasie jesieni i 56
podczas wiosennej sezonu, ponadto 89 gatunków uznano za lęgowe.

Gatunki wymienione w Załączniku I Dyrektywy Ptasiej na terenie objętym monitoringiem to: bocian
biały, kania ruda, błotniak stawowy, żuraw, bielik i błotniak zbożowy.

2. Podprojekt Widuchowa

Na terenie podprojektu Widuchowa oraz w odległości około 2 km wokół monitorowanego terenu
zaobserwowano obecność 107 gatunków ptaków. Wśród nich 95 gatunków były pod ścisłą ochroną,
4 gatunki były pod częściową ochrona oraz 8 gatunków było objętych ochroną przed łowiectwem.
Teren podprojektu obejmował około 50 ptasich gatunków, na które składało się 25 gatunków

PL1260
13

lęgowych, 14 gatunków karmienie i 11 gatunków migrujących. Ponadto, poniższe gatunki, które są
objęte programem monitoringu są także wymienione w Załączniku I Dyrektywy Ptasiej: Bocian biały,
kania ruda, błotniak stawowy, żuraw i gąsiorka.

3. Podprojekt Kozielice 1

Na terenie podprojektu Kozielice oraz w sąsiednich obszarach (w promieniu 2 km) zidentyfikowano
obecność 77 gatunków ptaków. Wśród nich 15 gatunków jest gatunkami lęgowymi, co najmniej 16
gatunków zostało zidentyfikowanych podczas migracji jesiennej i 22 gatunków w okresie migracji
wiosennych.

4. Podprojekt Kozielice Rokity

Na terenie podprojektu Kozielice Rokity oraz w promieniu 200m wokół omawianego terenu została
zidentyfikowana obecność 17 gatunków ptaków lęgowych, jednak nie stwierdzono obecności
żadnego z zidentyfikowanych gatunków wymienionych w Załączniku I do Ptasiej Dyrektywy. W
odległości od 200 m do 1000 m od powierzchni inwestycji, została zidentyfikowana obecność 72
ptaków. Ponadto, w okresie zimowym regularnie dało się zaobserwować obecność takich gatunków
jak: błotniak stawowy, myszołów, jastrząb i myszołów jednak w występowały one w małych grupach.

5. Podprojekt Kozielice Tetyń

Na terenie podprojektu Kozielice Tetyń oraz w jego sąsiedztwie została zidentyfikowana obecność co
najmniej 100 gatunków ptaków, 66 z nich pojawiają się regularnie, 36 gatunki są obecne w samej
strefie podprojektu. Trzy gatunki z Załącznika I Dyrektywy Ptasiej, zostały zidentyfikowane jako
gatunki lęgowe, jednak obecność tych została zaobserwowana poza granicami terenu podprojektu.

6. Podprojekt Bielice

Na terenie podprojektu Bielice oraz w bliskim sąsiedztwie (w promieniu ok 1km) została
zidentyfikowana obecność co najmniej 40 regularnie występujących gatunków. W większości
przypadków były to wróble i myszołowy. Zaobserwowano także gatunki wymienione w Załączniku I
Dyrektywy Ptasiej, jednak występowały one stosunkowo rzadko: bocian biały, Błotniak stawowy i
siewka złota.

W oparciu o wnioski przedstawionych w raportach z monitoringów wynika, że farmy wiatrowe nie
będę generowały znacznego wpływu na ptaki. Ogólne prawdopodobieństwo negatywnego
oddziaływania oceniono jako niskie do średniego.

Rzeczywisty wpływ planowanej inwestycji na ptaki zostanie ustalony na podstawie programu
monitorowania po zakończeniu budowy.

Ponadto, dla każdego z podprojektów, co najmniej roczne działania monitoringowe nietoperzy były
prowadzone w następujących okresach czasu:

+ _'Wlatach 2009 i 2012 dla podprojektów Banie 1A, 1B i Banie Banie 2;
«  Wlatach 2009 i 2010 dla podprojektu Widuchowa;

«  Wlatach 2006 i 2007 dla podprojektu Kozielice 1;

PL1260
14

«  Wlatach 2008 i 2009 dla podprojektu Kozielice Rokity;
«  Wlatach 2006 i 2007 dla podprojektu Kozielice 2;
e  Wlatach 2010 i 2011 dla podprojektu Bielice.

Na obszarze każdego z podprojektów zidentyfikowane zostały następujące gatunki nietoperzy,
typowe dla obszarów polskich lasów i pól:

+ _ Zaobserwowano dwa gatunki nietoperzy na terenach podprojektów Banie 1A, 1B i Banie 2:
nocek rudy i mroczek późny;

+ Zaobserwowano siedem gatunków nietoperzy, które zostały zidentyfikowane w rejonie
podprojektu Widuchowa: nocek rudy, karlik malutki, karlika większy, karlika drobnego,
mroczek późny, borowiec wielki i gacek;

+ Zaobserwowano dwa gatunki nietoperzy w rejonie podprojektu Kozielice 1: nocek rudy i
mroczek późny;

+ Zaobserwowano jeden gatunek nietoperzy w rejonie podprojektu Kozielice Rokity podprojektu,
którym jest nocek rudy;

+ Zaobserwowano trzy gatunki nietoperzy w rejonie podprojektu Kozielice 2: Nocek Natterera,
mroczek późny, karlik malutki;

*_ W przypadku podprojektu Bielice, trzy gatunki zostały zidentyfikowane w sąsiedztwie wsi Nowe
Chrapowo: mroczek późny, nocek rudy, karlik malutki. W pobliżu wsi Linie: mroczek późny,
karlik malutki i karlik drobny, borowiec wielki i gacek.

Według raportów z monitoringu nietoperzy, obszary Projektu charakteryzują się niskimi wartościami
chiropterologicznymi. Prawdopodobieństwo, że cenne gatunki nietoperzy wymienione w Załączniku
II Dyrektywy Siedliskowej znajdą tam korzystne warunki jest niskie. Ponadto 3 letni powinien być
wdrożony w przypadku podprojektów Banie 1A, Banie 1B i Banie 2 oraz 5 letni monitoring po
realizacyjny w przypadku podprojektów Widuchowa i Bielice. Na podstawie powyżej przedstawionych
informacji można wnioskować, że planowane przedsięwzięcie nie powinno znacząco wpłynąć na
gatunki nietoperzy i ich warunki życia w okolicy.

Oddziaływanie społeczne

Realizacja Projektu nie była i nie będzie związana z przesiedleniami mieszkańców lub podmiotów
gospodarczych. Grunty na potrzeby Projektu zostały uzyskane na podstawie umów dzierżawy z
prywatnymi właścicielami, w oparciu o indywidualne umowy.

Cały Projekt będzie miał bezpośrednie oddziaływanie społeczno-ekonomiczne na rozwój gmin oraz
mieszkańców. Zidentyfikowano następujące oddziaływania bezpośrednie:

« Zwiększenie dochodów podatkowych gminy w wysokości około 80 tyś zł za turbinę,
niezależnie od jej wykorzystania;

« _ Zwiększenie rocznego dochodu wydzierżawiających grunty,

«  Poprawę lokalnych tras komunikacyjnych.

PL1260
15

Negatywne oddziaływanie może być związane ze zmniejszeniem obszarów rolnych, zostanie jednak
ono zrekompensowane poprzez opłaty za dzierżawę gruntu, a obszar wyłączony z użytkowania
rolniczego stanowi niewielki procent całkowitej powierzchni terenów rolnych poszczególnych gmin.

Spółka zgodnie z najlepszą praktyką wdrożyła środki w celu zrekompensowania szkód, które
wystąpiły w wyniku prowadzenia prac budowlanych. Wszelkie szkody związane z prowadzonymi
pracami zgłaszane przez właścicieli gruntów będą natychmiast weryfikowane na miejscu przez
pracowników Spółki w asyście właściciela/właścicieli gruntów. Uzgodnione odszkodowanie zostanie
wypłacone osobie poszkodowanej.

Jakiego rodzaju oddziaływania pojawią się w związku z
realizacja farmy wiatrowej?

Główne oddziaływanie projektów związane z realizacją farm wiatrowych związane jest z pracami
ziemnymi (głównie podczas stawiania fundamentów pod turbiny wiatrowe), pracami budowlanymi i
zwiększonym ruchem transportowym, i obejmuje np. naruszenie warstw gleby, okresową zmianę
poziomu wód gruntowych (w przypadku gdy wymagane jest osuszanie wód gruntowych podczas
budowy), zwiększony hałas i wibracje. Spółka wdrożyła najlepszą praktykę w celu zmniejszenia
uciążliwości powstających podczas prac związanych z budową farmy wiatrowej.

Zakończone badania i konsultacje społeczne prowadzone podczas procedury oceny oddziaływania
na środowisko, dowiodły, że oddziaływanie środowiskowe związane z działaniem farmy wiatrowej
dotyczyły głównie zwiększonych poziomów hałasu, zmiany krajobrazu i wpływu na awifaunę i
nietoperze. Dodatkowo, w niniejszym podsumowaniu zostały także przedstawione kwestie dotyczące
zjawiska migotania cienia jak i pól elektromagnetycznych.

Ptaki i nietoperze
Uznaje się, że farma wiatrowa może mieć wpływ na ptaki i nietoperze.

W celu rozpoznania lokalnej populacji ptaków oraz podjęcia właściwych środków na etapie
planowania, inwestor przeprowadził wiele obserwacji na terenach planowanego Projektu Banie. Z
punktu widzenia wyników monitoringu przed realizacyjnego zidentyfikowana awifauna zalicza się do
typowej dla tego obszaru kraju. Tereny przewidziane pod inwestycję nie zostały uznane za
wartościowe lub szczególne interesujące z punktu widzenia ochrony przyrody.

Kolizje ptaków z nowymi obiektami (np. turbinami) mogą wystąpić szczególnie w nocy, co wynika z
warunków pogodowych oraz ograniczonej widoczności. Jednak obserwacje na istniejących farmach
wiatrowych wskazują, że są to bardzo rzadkie przypadki, niemające znaczącego wpływu na lokalne
populacje ptaków, o ile nie znajdują się na trasach migracji ani nie są ważnym terenem lęgowym
gatunków chronionych. Jako że na podstawie monitoringu stwierdzono, że planowane farmy
wiatrowe nie znajdują się na trasie migracji i nie stanowią cennych terenów lęgowych, należy się
spodziewać, że kolizje mogą wystąpić jedynie incydentalnie i nie będą one miały znaczącego wpływu
na populacje.

Monitoring został przeprowadzony z wykorzystaniem najlepszej praktyki, takiej jak np. wytyczne
prognozowania oddziaływania farm wiatrowych na ptaki.

W oparciu o wyniki monitoringu przeprowadzonego dla podprojektów stanowiących obecnie
rozwijaną Fazę I, tj. Kozielice 1 i Kozielice 2, półtoraroczne obserwacje, inwentaryzacje przyrodnicze
i waloryzację tego terenu wskazują, że teren ten charakteryzuje się niskimi wartościami

PL1260
16

przyrodniczymi. Biorąc pod uwagę obserwacje przeprowadzone w gminie można założyć, że
lokalizacja Fazy II Projektu Banie nie powinna powodować znaczących negatywnych oddziaływań dla
fauny obecnej na terenie gminy Kozielice i powiatu pyrzyckiego.

W przypadku podprojektów Banie 1A, Banie 1B i Banie 2, monitoringi prowadzone dotychczas
wykazały, że planowane podprojekty nie powinny powodować negatywnego oddziaływania na ptaki
i nietoperze. W trakcie trwającego monitoringu odkryto gniazdo orła bielika, ryzyko potencjalnej
kolizji oceniono jako niskie, pomimo to będą podjęte działania ograniczające możliwość takiej kolizji.
W ramach ogólnych wymogów będzie podjęty 5-letni monitoring powykonawczy oraz zostanie
opracowany program aktywnego zarządzania pracą turbin, powodujący ich wyłączenie w przypadku
ryzyka kolizji. Po upływie 5 lat monitoringu farma zostanie poddana ocenie konieczność jego
kontynuacji.

Na podstawie monitoringu przed realizacyjnego na terenie podprojektu Bielice, tj. w rejonie Nowego
Chrapowa oraz Linii, jak również na terenie podprojektu Widuchowa można stwierdzić, że Projekt
nie będzie stwarzał dużego wpływu na ptaki. Należy wspomnieć, że obserwacje w trakcie programów
monitoringowych potwierdziły, że większość przelotów ma miejsce powyżej maksymalnego zasięgu
łopat turbiny, co zmniejsza ogólne ryzyko wystąpienia kolizji i ofiar.

Program monitoringów uwzględniał także ocenę wpływu na nietoperze, którą przeprowadzono
zgodnie z wytycznymi krajowymi bazującymi na wytycznych EUROBATS (dotyczącymi wpływu farm
wiatrowych na nietoperze). Zgodnie z raportami z monitoringu, nietoperze koncentrują si głownie
wzdłuż struktur liniowych, takich jak pasy zadrzewień lub pobocza dróg. Wewnętrza przestrzeń
terenów farm została oceniona jako mało atrakcyjna dla nietoperzy. Ze względu na ochronę
nietoperzy zmieniono lokalizację jednej z turbin (nr 4) należących do podprojektu Bielice. Dla
projektów Banie 1A, 1B i 2, Bielice i Widuchowa wymagany jest monitoring powykonawczy (o
długości 3 i 5 lat).

Biorąc pod uwagę charakterystykę inwestycji, stwierdzono, że podprojekty nie będą miały
negatywnego wpływu na gatunki i siedliska chronione w ramach europejskiej sieci "Natura 2000'.
Kompetentne organy nie wniosły żadnych zastrzeżeń związanych z potencjalnym negatywnym
oddziaływaniem Projektu.

Hałas

Turbiny wiatrowe mogą generować negatywne oddziaływanie na lokalny hałas. Wykonane analizy
potwierdziły, że z punktu widzenia emisji hałasu, Projekt nie będzie oddziaływał negatywnie na żadne
obszary chronione.

Ze względu na przewidywany wpływ na klimat akustyczny terenów sąsiadujących inwestor
przeprowadził analizę poziomu hałasu. Celem analizy było określenie warunków, które powinny
zostać spełnione, w celu zagwarantowania, że wpływ na klimat akustyczny nie przekroczy
obowiązujących standardów jakości środowiska, w przypadku zabudowy mieszkaniowej/zagrodowej
- odpowiednio w wysokości do 50/55 dB w ciągu dnia i 40/45 dB w nocy.

Jak zaprezentowano na poniższych mapach, najbliższe obszary mieszkalne znajdują się w
następujących odległościach od podprojektu:

+ turbiny należące do podprojektów Banie 1A, Banie 1B i Banie 2 są zlokalizowane ponad 500 m
od najbliższych obszarów mieszkalnych;

PL1260
17

e _ turbiny należące do podprojektu Kozielice 1 są zlokalizowane ponad 500 m od najbliższych
obszarów mieszkalnych;

e _ turbiny należące do podprojektu Kozielice 2 są zlokalizowane około 0.5 km-1.5 km od
najbliższych obszarów mieszkalnych, znajdujących się we wsiach Mielno Pyrzyckie, Trzebórz i
Tetyń;

« _ turbiny należące do podprojektu Bielice są zlokalizowane ponad 500 m od najbliższych
obszarów mieszkalnych;

e turbiny należące do podprojektu Widuchowa są zlokalizowane ponad 500 m od najbliższych
obszarów mieszkalnych.

Analizy hałasu były przeprowadzane przy użyciu certyfikowanych modeli i oparte na planowanych
rozwiązaniach technicznych podprojektów. Uzyskane wartości hałasu pokazują, że wielkości emisji
hałasu nie przekroczą limitów zarówno dla zabudowy wielorodzinnej jak i dla domów
jednorodzinnych dla pory dziennej i nocnej w obszarze usytuowania zabudowy. Aby to osiągnąć 9
turbin należących do podprojektów Banie 1A, Banie 1B i Banie 2, zlokalizowanych w okolicach
Sosnowa, będzie zainstalowane z mocą akustyczną zredukowaną do 103 dB, oraz, być może kilka
więcej turbin będzie okazjonalnie pracować ze zmniejszoną mocą akustyczną podczas nocy. Jednak
w przypadku pozostałych turbin redukcja mocy akustycznej jest mało prawdopodobna. Na
wszystkich farmach wiatrowych będą przeprowadzone pomiary po realizacyjne, w celu oceny
rzeczywistego oddziaływania na klimat akustyczny. Jeżeli normy hałasu będą przekroczone, Spółka
wdroży odpowiednie środki, aby zredukować wpływ hałasu do dopuszczalnych norm. Szczegółowy
opis pomiarów po-konstrukcyjnych jest zaprezentowany w rozdziałach niżej.

Na podstawie analiz rozprzestrzeniania się hałasu, przeprowadzonych dla wszystkich podprojektów
należących do Projektu Banie, jeżeli wymogi redukcji mocy akustycznej będą realizowane i
spełniane, potencjalne ryzyko negatywnego oddziaływania na klimat akustyczne będzie raczej niskie.
Uzyskane wyniki wykazują, że poziom hałasu nie przekroczy wielkości dozwolonej dla zabudowy
wielorodzinnej dla pory dziennej i nocnej w obszarze usytuowania zabudowy — w wysokości 50/55
dB w porze dziennej i 40/45 dB w porze nocnej.

We wrześniu 2015 przeprowadzono dodatkowe obliczenia hałasu. Podczas badania analizowano
skumulowany wpływ, generowany przez dwie istniejące turbiny (zlokalizowane około 340 m od
planowanej turbiny nr 9 (EWB 9) należącej do podprojektu Bielice) i planowane turbiny należące do
podprojektu Bielice. Wyniki nie wykazały żadnych przekroczeń dopuszczalnych poziomów hałasu (
55 db lub 50 dB i 45 dB lub 40 dB) opowiednio dla pory dziennej i nocnej, w związku z czym można
stwierdzić, że ryzyko skumulowanego negatywnego oddziaływania na środowisko akustyczne jest
raczej niskie.

Przykładowa mapa ilustrująca klimat akustyczny w porze nocnej i dziennej dla podprojektu Bielice
jest przedstawiona poniżej.

PL1260
£

=

ZW ORKA
> NS ER

g YN M
A0NE
NE

(TN N

a

4
A

SĘ

Farma wiatrowa Bielice, wyniki przeprowadzonych analiz poziomu hałasu, pora nocna
(żółta linia — 35 dB, pomarańczowa linia — 40 dB, czerwona linia — 45 dB, ciemno niebieska)

PL1260
19

Hea 7 = (x SDEE4% cd AEJOEOIRZY k
trowa Bielice, wyniki przeprowadzonych analiz poziomu hałasu, pora dzienna (żółta linia
— 35 dB, pomarańczowa linia — 40 dB, czerwona linia — 45 dB, ciemno niebieska linia - 50 dB)

Oddziaływanie na krajobraz

Projekt Banie (obejmujący 96 turbin wiatrowych, o maksymalnej wysokości około 180 m n.p.m. -
wysokość wieży z łopatami) wpłynie na krajobraz przedmiotowych gmin. Turbiny, które są obecnie
uznawane za wizualnie inwazyjne do obecnego krajobrazu wiejskiego będą stanowić obiekty
architektoniczne dominujące w środowisku. Niemniej jednak należy podkreślić, że ocena wpływu
farmy wiatrowej na krajobraz jest trudna, zawsze subiektywna i zależy od indywidualnego podejścia.
Biorąc pod uwagę wpływ na krajobraz, można przypuszczać, że projekty zyskają zarówno
zwolenników jak i krytyków.

Zdjęcia poniżej przedstawiają krajobraz terenów przeznaczonych pod budowę farm wiatrowych
należących do Projektu Banie.

PL1260
Należy również zauważyć, że wpływ na krajobraz nie jest trwały, planowany czas funkcjonowania

farmy wynosi około 25 lat. Po tym okresie planowany jest demontaż farm wiatrowych, chociaż
rekonstrukcja jest również możliwa.

Rozwój inwestycji oprócz wpływu na zmiany wizualne, wytworzy również tak zwany efekt migotania
cieni spowodowany obrotem łopat turbiny. Ma to wpływ na ludność mieszkającą w bliskim
sąsiedztwie wirującego źródła cienia.

PL1260
21

Polskie prawo w żaden sposób nie reguluje spraw związanych z ograniczeniami efektu migotania
cienia. Dlatego żadne rekomendacje lub ograniczenia nie mogą być zastosowane w stosunku do
inwestora. W przeprowadzonej analizie posłużono się, zatem wytycznymi niemieckimi, określonymi
w dokumencie Hinweise zur Ermittlung Und Beurteilung der optischen Immissionen von
Windenergieanlagen (WEA-Schattenwurf-Hinweise). Dokument ten rekomenduje, aby czas trwania
migotania cienie nie przekraczał 30 godzin rocznie i 30 minut dziennie. Pomimo tego, że wartości te
nie są regulowane prawnie, mają zastosowanie także w innych krajach europejskich (np. w Wielkiej
Brytanii, Francji czy Holandii).

Obliczenia efektu migotania cienia przeprowadzono dla wszystkich podprojektów jak również dla
farm wiatrowych Bielice i Nowe Chrapowo, w przypadku, których można spodziewać się efektu
skumulowanego. Wyniki obliczeń wykazały, że nie występują przekroczenia poziomów migotania
uznawanych za bezpieczne w warunkach rzeczywistych (z uwzględnieniem danych długookresowych
ze stacji meteorologicznych). W żadnym z punktów wybranych do obserwacji długość trwania
migotania przy prawdopodobnych warunków meteorologicznych nie przekracza 30 godzin rocznie i
30 minut dziennie. Przy założeniu braku chmur i przeszkód, pomiędzy receptorem a turbiną wiatrową
wyniki wskazują maksymalne teoretyczne oddziaływanie.

Pola elektromagnetyczne

Głównymi źródłami pola elektromagnetycznego, związanymi bezpośrednio z Projektem, są generator
turbiny wiatrowej oraz transformator wyjściowy. Elementy te umieszczone są wewnątrz gondoli na
szczycie wieży. Ze względu na lokalizację turbiny na tak dużej wysokości, poziom pola
elektromagnetycznego, generowanego przez elementy elektrowni w poziomie terenu jest
praktycznie pomijany.

Drugim potencjalnym źródłem pola elekromagnetycznego, związanym z Projektem, są kablowe linie.
Zgodnie z obowiązującymi w tym zakresie normami będą one układane w wykopach o głębokości co
najmniej 1 m i szerokości ok. 1 m. Sieci kablowe średniego napięcia generują pole
elektromagnetyczne, którego poziom jest na tyle niski, iż nie zagraża środowisku.

Kolejnym potencjalnym źródłem oddziaływania elektromagnetycznego jest budowa stacji
elektroenergetycznych. W przypadku nowoczesnych stacji elektroenergetycznych, zjawisko
promieniowania elektrycznego i magnetycznego w praktyce nie występuje. Na podstawie
wykonanych obliczeń dla stacji w gminie Gryfino wykazano, że natężenie pól będzie miało wartość
znacznie niższa niż dopuszczalna (tj. poniżej 10 A/m w porównaniu z wartością dopuszczalna 60
A/m).

Środki podjęte w celu ograniczenia oddziaływania

Głównym kryterium zastosowanym w celu zapobiegania wystąpienia znacznego oddziaływania
środowiskowego farmy wiatrowej jest dobry wybór lokalizacji przedsięwzięcia. Z tego względu
podczas etapu przygotowań rozważano różne lokalizacje turbin wiatrowych. Oprócz kwestii
technologicznych i ekonomicznych, takich jak charakterystyka wiatru i koszty zakupu i użytkowania
terenu podczas przygotowania inwestycji wzięto pod uwagę następujące kwestie, istotne z
perspektywy ochrony środowiska:

« istniejący stan oraz sposób zagospodarowania i użytkowania terenów, w tym rozmieszczenie
budynków mieszkalnych, lasów, użytków rolnych i obiektów chronionych,

« wzajemne oddziaływanie obiektów na siebie, obejmujące również wytwarzanie hałasu,

PL1260
22

 _ konieczność chronienia budynków mieszkalnych przed hałasem,
« _ lokalizację z perspektywy ochrony ptaków i nietoperzy.

Drugim kryterium wyboru, bardzo ważnym z punktu widzenia ochrony środowiska, jest wybór
producenta i dostawcy sprzętu. Inwestor podjął decyzję o wyborze renomowanego dostawcy, firmy
Vestas, którego nowoczesne instalacje o minimalnym poziomie emisji hałasu. Prace obejmujące
zaprojektowanie farm wiatrowych oraz przygotowania wariantów lokalizacji poszczególnych turbin
wiatrowych trwały wiele miesięcy. Po wielu analizach i zmianach lokalizacji ustalono obecny rozkład
farmy wiatrowej. Podsumowując można stwierdzić, że konfiguracja turbin wiatrowych została
zaplanowana w taki sposób, aby osiągnąć następujące cele:

« brak przekroczeń względem obowiązujących standardów jakości środowiska oraz hałasu
ustalonych w dekretem Ministerstwa Środowiska;

« _ lokalizacja poza trasą migracji ptaków, ternami żywienia lub obszarami lęgowych;
« _ lokalizacja poza cennymi siedliskami roślin, mokradłami i obszarami leśnymi;
« _ lokalizacja poza obszarami ochrony przyrody i obszarami chronionego krajobrazu;
« __nienaruszanie ciągłości korytarzy ekologicznych.
Monitoring porealizacyjny
Hałas

Decyzje środowiskowe wydane dla podprojektów Banie (1A, 1B, 2), Widuchowa oraz Bielice
zobowiązują inwestora do przeprowadzenia pomiarów hałasu po uruchomienie tych farm. Takiego
obowiązku nie nakładaja decyzje środowiskowe wydanych dla farm wiatrowych w Kozielicach,
niemniej jednak pomiary takie zostały zalecone w raportach OOŚ. Jeśli pomiary wskażą
przekroczenie dopuszczalnych poziomów hałasu, konieczne będzie przeprowadzenie działań
ograniczających emisję hałasu (np. redukcja mocy akustycznej konkretnych turbin wiatrowych lub
ich okresowe wyłączenie z użycia).

Pomiary hałasu zostały zalecone w fazie rozpoczęcia eksploatacji farmy wiatrowej. Z racji tego, że
Projekt Banie realizowany jest w oddzielnych fazach, zaleca się przeprowadzenie pomiarów hałasu
po zakończeniu każdego etapu, czyli pierwsze pomiary hałasu powinny się rozpocząć, gdy 25 turbin
wiatrowych należących do Fazy I Projektu rozpocznie działanie. Jeśli dokonane pomiary wykażą, że
dopuszczalny poziom hałasu jest przekroczony, konieczne jest wdrożenie działań zmniejszających
emisję hałasu (redukcja mocy akustycznej turbiny/turbin wiatrowej/wiatrowych oraz/lub ostatecznie
również czasowe ograniczenia w eksploatacji turbin).

Ponadto, jeśli w bliskim sąsiedztwie turbin należących do Fazy I Projektu Banie będą rozwijane nowe
farmy wiatrowe, wówczas inwestorzy/deweloperzy nowo budowanych farm wiatrowych będą
odpowiedzialni za prowadzenie pomiarów rozkładu i emisji hałasu oraz obliczeń skumulowanych
oddziaływań jak również będą oni odpowiedzialni za dopilnowanie, aby dopuszczalne normy poziomu
hałasu nie zostały przekroczone.

PL1260
23

Monitoring Ptaków i Nietoperzy

Decyzje środowiskowe wydane dla podprojektów Banie, Widuchowa oraz Bielice zobowiązują
inwestora także do przeprowadzenia monitoringu ptaków i nietoperzy. Taki obowiązek nie został
nałożony dla farm wiatrowych w Kozielicach, jednak przeprowadzenie monitoringu ptaków i
nietoperzy zostało zasugerowane zarówno w raportach OOŚ, jak również w zaakceptowanym przez
instytucje finansujące planie działań środowiskowo. Również inwestor planuje wykonanie wyżej
wymienionego monitoringu.

Aby ocenić wpływ na ptaki i nietoperze inwestor przeprowadzi dodatkowy monitoring powykonawczy.
Ponieważ Projekt realizowany jest w fazach, po zakończeniu każdej fazy budowy (i gdy turbiny danej
fazy będą już uruchomione) oddzielny monitoring ptaków i nietoperzy będzie musiał być
przeprowadzony. Monitoring będzie prowadzony zgodnie z wymogami nałożonymi przez decyzje
środowiskowe, które zostały wydane przez kompetentne organy dla każdego z podprojektów.

Generalnie, monitoring ptaków i nietoperzy powinien być prowadzony przez 3 do 5 lat od momentu
uruchomienia farmy wiatrowej, jednak instytucje finansujące wymagają prowadzenia monitoringu,
przez co najmniej 3 lata oraz corocznego publikowania jego wyników. W przypadku, jeśli wyniki
monitoringu wykażą negatywne oddziaływania, zostanie on wydłużony o kolejne 2 lata.

Podczas prowadzenia monitoringu zostanie wdrożony program aktywnego zarządzania pracą turbin
umożliwiający wyłączanie dowolnej turbiny w przypadku zagrożenia kolizją. Wszystkie przypadki
bliskiej i faktycznej kolizji będę notowane. Na podstawie wyników otrzymanych podczas prowadzenia
monitoringów, zostanie opracowany bardziej szczegółowy plan zarządzania farmą.

Szczegółowy zakres monitoring powinien być uzgodniony z Regionalną Dyrekcją Ochrony Środowiska
i powinien obejmować m.in:

« Ocenę wpływu eksploatacji farm wiatrowych na warunki życia ptaków zamieszkujących
tereny inwestycji, we wszystkich okresach fenologicznych;

« _ Badanie kolizyjności ptaków z turbinami w celu określenia ich śmiertelności;

« Ocenę metod stosowanych w celu zmniejszenia prawdopodobieństwa kolizji ptaków z
turbinami.

Wyniki kontroli powinny być przedłożone w formie pisemnej i elektronicznej do Regionalnej Dyrekcji
Ochrony Środowiska w Szczecinie oraz do urzędów odpowiednich gmin.

Należy zauważyć, że trwający monitoring, który jest obecnie prowadzony, zostanie użyty w celu
projektowania i optymalizacji zarządzania farma wiatrową w trakcie rozwoju oraz uruchamiania fazy
II oraz fazy III Projektu.

Dodatkowe informacje i procedura składania skarg

Mechanizm procedury składania zażaleń zostanie wdrożony przez spółkę w ramach systemu
zarządzania Projektem. Procedura ta zakłada wyznaczenie koordynatora, który będzie
odpowiedzialny za reakcję w przypadku zgłoszenia skargi lub zażalenia.

Wszystkie wnioski i prośby o dodatkowe informacje dotyczące farmy wiatrowej powinny być
kierowane do:

PL1260
Katarzyna Pysiak, Kierownik administracyjny
Gryf Sp. z 0.0.

ul. Aleje Jerozolimskie 56c
00-803 Warszawa, Polska
Kom.: +48 728 856 535
biuroadminQenergix-group.com
lub

Hillel Barak, Kierownik operacyjny
Wiatromill Sp. Z o. o.

ul. Aleje Jerozolimskie 56c

00-803 Warszawa, Polska

Kom. +972 50 762 7624
HillelQenergix-group.com

PL1260

24
